Title: To James Madison from Unite Dodge, 20 April 1802 (Abstract)
From: Dodge, Unite
To: Madison, James


20 April 1802, Cap Français. Informs JM that Lear left 17 Apr. for Baltimore on the ship Ardent, Captain Groom. “Previous to Colol. Lear’s departure he favoured me with a promotion to perform the duties of the office, in his absence—as far as relates to Certificates, Protests &ca for American citizens, which I shall perform to the best of my abilities.” Captains Rodgers and Davidson are still imprisoned “without any prospect of relief by Trial or otherwise”; only Lear can provide complete and accurate details. “The same unfriendly disposition manifested from the arrival of the Fleet, still continues.… The port of St. Domingo is open to our Vessels from this date—the same as this & port republican.” In a postscript dated 30 Apr., adds with “inexpressible pleasure” that “Capt. Rogers is the Bearer of this—he was released together with Capt. Davidson on the 28th. Inst.”
 

   
   RC (DNA: RG 59, CD, Cap Haitien, vol. 4). 3 pp.; marked “Duplicate.” Docketed by Brent as received 24 May.



   
   A full transcription of this document has been added to the digital edition.

